Exhibit 10.3

10X FUND, L.P.

1099 Forest Lake Terrace

Niceville, Florida 32578

August 11, 2010

Pro-Pharmaceuticals, Inc.

7 Wells Avenue

Newton, MA 02459

 

  Re: Securities Purchase Agreement dated February 12, 2009 (the “Securities
Purchase

       Agreement”) by and between 10X Fund, L.P. (the “Fund”) and
Pro-Pharmaceuticals, Inc.

       (the “Company”), as amended on August 11, 2009 and February 11, 2010

Dear Sirs:

I am writing to confirm that the Fund and the Company have agreed to the
following in relation to the Securities Purchase Agreement:

 

  (1) The definition for “Series B-1 Redemption Date” contained in Section 1 of
the Certificate of Designation of Preferences, Rights and Limitations for the
Series B-1 Convertible Preferred Stock (the “Certificate of Designation”) shall
be amended to provide that such date will be July 15, 2011.

 

  (2) The definition for “Series B-2 Redemption Date” contained in Section 1 of
the Certificate of Designation shall be amended to provide that such date will
be two years after the Original Issue Date of the Series B-2 Convertible
Preferred Stock or July 15, 2011, whichever is later.

In order to implement the agreements in Paragraph (1) and (2) above, the Company
shall file the attached amendment to Certificate of Designation. This letter
represents the entire agreement of the parties with respect to the subject
matter of this letter. Nothing hereby shall be deemed to modify, amend, or waive
any provision of the Securities Purchase Agreement, or any documents or
securities executed or issued pursuant thereto, except to the extent
specifically stated herein. Please confirm that the Company has agreed to the
terms set forth in this letter by executing and returning a copy of this letter
to me.

 

Very truly yours, 10X FUND, L.P., a Delaware limited partnership   By: 10X
CAPITAL MANAGEMENT, LLC, a Florida limited liability company

/s/    Rod D. Martin

By:   Rod D. Martin, Manager



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: PRO-PHARMACEUTICALS, INC.

/s/    Anthony D. Squeglia

By: Anthony D. Squeglia Its: Chief Financial Officer



--------------------------------------------------------------------------------

PRO-PHARMACEUTICALS, INC.

CERTIFICATE OF AMENDMENT NO. 3 TO CERTIFICATE OF

DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES B-1 CONVERTIBLE PREFERRED STOCK

AND

SERIES B-2 CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 78.1955 OF THE

NEVADA GENERAL CORPORATION LAW

The undersigned, Maureen Foley, does hereby certify that:

1. She is the Chief Operating Officer and Corporate Secretary of
Pro-Pharmaceuticals, Inc., a Nevada corporation (the “Corporation”).

2. The Corporation is authorized to issue 20,000,000 shares of undesignated
stock, par value $0.01 per share, of which 900,000 have been designated for
issuance as Series B-1 Convertible Preferred Stock, and 2,100,000 have been
designated for issuance as Series B-2 Convertible Preferred Stock (collectively,
the “Series B Preferred Stock”).

3. On August 12, 2010, the Board of Directors of the Corporation approved the
amendments to the Certificate of Designation of Preferences, Rights and
Limitations of Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock (the “Certificate of Designation”) enumerated below in
Section 6.

4. As of August 12, 2010, there were 900,000 shares of Series B-1 Convertible
Preferred Stock outstanding, all of which voted to approve the following
amendments, and 2,100,000 shares of Series B-2 Convertible Preferred Stock
outstanding, all of which voted to approve the following amendments.

5. There is no class or series of stock which is senior to the Series B
Preferred Stock as to the payment of distributions upon dissolution of the
Corporation, and therefore the approval of any other class or series of stock of
the Corporation to the amendments to the Certificate of Designation is not
required pursuant to NRS 78.1955(3).

 

1



--------------------------------------------------------------------------------

6. The Certificate of Designation is hereby amended in the following manner:

(a) Section 1 of the Certificate of Designation is hereby amended to replace the
following definitions, which shall read in their entirety as follows:

“Series B-1 Redemption Date” means July 15, 2011.

“Series B-2 Redemption Date” means the date that is two years after the Original
Issue Date of the Series B-2 Preferred or July 15, 2011, whichever is later.

(b) Exhibit A to the Certificate of Designation is hereby deleted, and the
document attached hereto as Exhibit A shall henceforth be Exhibit A to the
Certificate of Designation.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this 12th day
of August, 2010.

 

/s/ Maureen Foley

Name: Maureen Foley Title: Chief Operating Officer and Corporate Secretary

 

2



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

FOR VALUE RECEIVED, Pro-Pharmaceuticals, Inc., a Nevada corporation (the
“Maker”), promises to pay to the order of 10X Fund, L.P., a Delaware limited
partnership (the “Holder”), or any subsequent Holder, the Redemption Amount that
is outstanding from time to time with interest at the rate of 15% per annum,
compounded monthly. All principal and accrued interest on this Note shall be
payable on the Maturity Date (as hereinafter defined), and until the Maturity
Date the Maker shall make quarterly payments of interest, which shall be due on
the first day of each calendar quarter, commencing with the first day of the
first calendar quarter occuring after the Effective Date of this Note. This Note
shall mature on the later to occur of (a) one (1) year after the Effective Date
of this Note, or (b) the last Series B-2 Redemption Date to occur with respect
to any issue of Series B-2 Convertible Preferred Stock of the Maker. This Note
amends and restates the promissory note between the Maker and the Holder dated
February 9, 2009.

The “Redemption Amount” shall mean any amount the Maker is required to pay the
Holder upon any redemption of Preferred Stock by the due date for payment
thereof pursuant to the Certificate of Designation of Preferences, Rights and
Limitations of Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock of the Maker, as filed with the Secretary of State of Nevada
(the “Certificate of Designation”).

“Series B-2 Redemption Date” shall have the meaning it is defined to have in the
Certificate of Designation.

The “Effective Date” shall mean the date this Note is released from escrow to
the Holder pursuant to Section 7(d) of the Certificate of Designation.

In the event any quarterly interest payment is not made within five (5) days of
its due date, the Maker shall pay a late charge of five (5%) percent of the
amount of the payment, provided that only one (1) such late charge may be
collected on any particular payment however long that payment shall remain past
due. Upon acceleration of the unpaid principal balance pursuant to this Note,
all amounts due under the Note will bear interest at 18% per annum until paid in
full. In the event of default on the part of the Maker hereunder, whether by a
failure to make a quarterly interest payment or a failure to pay all principal
and accrued interest hereunder after demand by the Holder, the unpaid principal
shall bear interest at the rate of fifteen percent (l8%) per annum from the date
of such default until such default is cured.

Maker may prepay any principal amount of this Note in part or whole without
premium or penalty upon thirty (30) days prior written notice to the Holder. Any
prepayment shall be applied first to accrued interest and the balance to
reduction of the outstanding principal. Any such prepayments shall not postpone
the due date of any subsequent quarterly payments nor change the amount of such
payments unless otherwise agreed to in writing by Holder.

 

1



--------------------------------------------------------------------------------

Principal and interest payments are payable at 1099 Forest Lake Terrace,
Niceville, FL 32578, or at such other address that Holder may designate.

If from any circumstances whatsoever fulfillment of any provision of this Note
at the time performance of such provision shall be due shall involve
transcending the limit prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, so that in no event shall any exaction be possible under this Note or
under any other instrument evidencing or securing the indebtedness evidenced
hereby, that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor and notice of nonpayment and all other notices are hereby waived by
Maker. No failure to accelerate the debt evidenced hereby by reason of default
hereunder, acceptance of a past due installment, or indulgences granted from
time to time shall be construed (1) as a novation of this Note or as a
restatement of the indebtedness evidenced hereby or as a waiver of such right of
acceleration or of the right of the Holder thereafter to insist upon strict
compliance with the terms of this Note, or (2) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by applicable law;
and Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of the Maker under this Note, either in whole or in part, unless the Holder
agrees otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations, any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter by provided, by
the Constitution and laws of the United States of America and of the State of
Massachusetts or Delaware, against the enforcement and collection of the
obligations evidenced by this Note except as described above.

This Note shall be convertible at the office of Maker, and at such other place
or places, if any, as the Board of Directors of the Maker may designate, into
fully paid and non-assessable shares (calculated as to each conversion to the
nearest l/100th of a share) of Common Stock of the Maker. The number of shares
of Common Stock issuable upon conversion of this Note shall be equal to the
amount of principle and interest for which a notice of conversion is sent
divided by the Conversion Price in effect at the time of conversion determined
as hereinafter provided. The price at which shares of Common Stock shall be
delivered upon conversion (the “Conversion Price”) shall be initially fifty
cents ($0.50) per share of Common Stock; provided, however, that such Conversion
Price shall be subject to adjustment from time to time in certain

 

2



--------------------------------------------------------------------------------

instances as hereinafter provided. No payment or adjustment shall be made in
respect of dividends previously declared and paid on the Common Stock upon
conversion of part, or all, of this Note into shares of Common Stock. If the
Maker elects to prepay part or all of this Note, such right of conversion shall
cease and terminate, as to the portion designated for prepayment, at the close
of business on the prepayment date, unless the Maker defaults in the prepayment.
No fractional shares of Common Stock will be issued, and instead the number of
shares of Common Stock to be issued on conversion of this Note will, to the
extent necessary, be rounded up to the nearest whole number of shares.

Before the Holder of this Note shall be entitled to convert the same into Common
Stock, the Holder shall surrender this Note to the Maker, duly endorsed to the
Maker or in blank, at the office of the Maker or at such other place or places,
if any, as the Board of Directors of the Maker has designated, and shall give
written notice to the Maker at said office or place that it elects to convert
the same and shall state in writing therein the name or names (with addresses)
in which it wishes the certificate or certificates for Common Stock to be
issued. The Maker will, as soon as practicable thereafter, issue and deliver at
said office or place to such Holder, or to its nominee or nominees, certificates
for the number of full shares of Common Stock to which it shall be entitled as
aforesaid. This Note shall be deemed to have been converted, as of the close of
business, on the date of the surrender of the Note for conversion as provided
above, and the person or persons entitled to receive the Common Stock issuable
upon conversion shall be treated for all purposes as the record holder or
holders of such Common Stock as of the close of business on such date. In the
event part or all of this Note is presented for conversion, the Holder of this
Note will be entitled to receive all interest on this Note which has accrued to
the date of conversion on that portion of the Note which is converted, which
interest will, at the Holder’s election, be payable on the next regularly
scheduled interest payment date on this Note or converted into shares of Common
Stock.

The Conversion Price in effect at any time shall be subject to adjustment as
follows:

(i) In case the Maker shall (A) pays a dividend in shares or Common Stock or
Common Stock Equivalents (other than any shares of Common Stock issued by the
Maker in satisfaction of dividends due on its Series A 12% Convertible Preferred
Stock or its Series B-1 or B-2 Convertible Preferred Stock), (B) subdivide its
outstanding shares of Common Stock, (C) combine its outstanding shares of Common
Stock into a smaller number of shares, or (D) issue by reclassification of its
Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Maker is the continuing corporation) any
shares of its capital stock, the Conversion Price in effect at the time of the
record date for such dividend or of the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that if
this Note is surrendered for conversion after such time, the Holder shall be
entitled to receive the kind and amount of shares of Common Stock which it would
have owned or have been entitled to receive had this Note been converted
immediately prior to such time. Such adjustment shall be made successively
whenever any event listed above shall occur.

 

3



--------------------------------------------------------------------------------

(ii) In case the Maker shall distribute to all holders of its Common Stock
(including any such distribution made in connection with a consolidation or
merger in which the Maker is the continuing corporation) evidences of its
indebtedness or assets (excluding dividends or other distributions paid out of
earned surplus), the Conversion Price shall be adjusted so that the same shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the close of business on the date fixed for the
determination of stockholders entitled to receive such distribution by a
fraction of which the numerator shall be the Current Market Price per share of
the Common Stock on the date fixed for such determination less the fair market
value (as determined by the Board of Directors of the Maker, whose determination
shall be conclusive and described in a Board Resolution of the Maker filed with
the Transfer Agent) of the portion of the assets or evidences of indebtedness so
distributed applicable to one share of Common Stock and the denominator shall be
such Current Market Price per share of the Common Stock on the date fixed for
such determination, such adjustment to become effective immediately prior to the
opening of business of the day following the date fixed for the determination of
stockholders entitled to receive such distribution.

(iii) For the purpose of any computation under paragraph (ii) above, the
“Current Market Price” on any date shall be deemed to be, for such date, the
price determined by the first of the following clauses that applies: (a) if the
Common Stock is then listed or quoted on a Trading Market (other than the OTC
Bulletin Board or Pink Sheets), the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:00 p.m.
Eastern Time); (b) if the Common Stock is then listed or quoted on the OTC
Bulletin Board, the average of the high and low price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted on a Trading Market (other than the
Pink Sheets) and if prices for the Common Stock are then reported in the Pink
Sheets published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) if the Common Stock is not then
listed or quoted on a Trading Market, the book value of the Common Stock as
determined from an unaudited balance sheet of the Maker prepared according to
generally accepted accounting principles as of a date which is 90 days preceding
the relevant date. A “Trading Market” means any one of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the Nasdaq SmallCap Market, the American Stock Exchange, the New
York Stock Exchange, the Nasdaq National Market, the OTC Bulletin Board, or
“Pink Sheets.”

(i) All calculations required for any adjustment to the Conversion Price
hereunder shall be made to the nearest cent or the nearest l/100th of a share,
as the case may be.

 

4



--------------------------------------------------------------------------------

(ii) In case of any consolidation or merger of the Maker with or into any other
corporation (other than a consolidation or merger in which the Maker is the
continuing corporation), or in case of any sale or transfer of all or
substantially all of the assets of the Maker, the Holder of this Note shall
after such consolidation, merger, sale or transfer have the right to convert
this Note into the kind and amount of shares of stock and other securities and
property which such holder would have been entitled to receive upon such
consolidation, merger, sale or transfer if he had held the Common Stock issuable
upon the conversion of this Note immediately prior to such consolidation,
merger, sale or transfer.

(iii) In the event that at any time, as a result of an adjustment made pursuant
to paragraph (i) above, the holder of this Note surrendered for conversion shall
become entitled to receive any securities other than shares of Common Stock,
thereafter the amount of such other securities so receivable upon conversion of
this Note shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in paragraphs (i) to (v), inclusive, above, and the
provisions of this paragraph with respect to the Common Stock shall apply on
like terms to any such other securities.

(iv) No adjustment in the Conversion Price shall be required unless such
adjustment would require a change of at least l% in such price; provided,
however, that any adjustments which by reason of this paragraph (viii) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.

Whenever the Conversion Price is adjustable as herein provided, the Maker shall
notify the Holder of this Note of the change in the Conversion Price within 30
days of any such change.

The Maker will at all times reserve, keep available and be prepared to issue,
free from any preemptive rights, out of its authorized but unissued Common
Stock, solely for the purpose of effecting conversion of this Note, the full
number of shares of Common Stock then issuable upon the conversion of all
outstanding Notes. The Maker shall from time to time, in accordance with the
laws of the State of Delaware, endeavor to amend its Articles of Incorporation
to increase the authorized amount of its Common Stock if at any time the
authorized amount of its Common Stock remaining unissued shall be not sufficient
to permit the conversion of this Note and all other securities of the Maker
which are convertible into Common Stock. The Maker shall, if any shares of
Common Stock required to be reserved for issuance upon conversion of this Note
pursuant to this paragraph require registration with or approval of any
governmental authority under any Federal or state law before such shares may be
issued upon such conversion, endeavor to cause such shares to be so registered
or approved as expeditiously as possible.

The Maker will pay any and all transfer taxes that may be payable in respect of
the issue or delivery of shares of Common Stock on conversion of this Note
pursuant hereto. The Maker shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issue or transfer and
delivery of shares of Common Stock in a name other than that in which this Note
so converted was originally issued, and no such issue or delivery shall be made
unless and until the person requesting such issue has paid to the Maker the
amount of any such tax or has established to the satisfaction of the Maker that
such tax has been paid.

 

5



--------------------------------------------------------------------------------

In the event this Note is collected by or through an attorney or by the order of
a court of competent jurisdiction, all cost of collection, including but not
limited to court costs and reasonable attorneys’ fees, shall be paid by Maker.
This Note is to be construed and enforced according to the laws of the State of
Delaware.

 

    PRO-PHARMACEUTICALS, INC.

 

   

 

Witness     By: Anthony Squeglia     Its: Chief Financial Officer

Date: August 12, 2010

 

6